Appeal Reinstated, Appeal Dismissed, and Memorandum Opinion filed June
22, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00746-CV

                    IN RE THE COMMITMENT OF M. G.

                      On Appeal from Probate Court No. 3
                            Harris County, Texas
                        Trial Court Cause No. I291295

                           MEMORANDUM OPINION

      This is an appeal from an order requiring court-ordered mental health services
under chapter 574 of the Health and Safety Code. See Tex. Health & Safety Code
§ 574.070. Appellant was represented in the trial court by appointed counsel, Angela
Phea. See id. § 574.003.

      Appellant’s brief was originally due January 4, 2021. When no brief was filed,
we abated the appeal for the trial court to conduct a hearing to determine the reason
for the failure. At the hearing, Phea stated that her last contact with appellant was
when appellant fired her and said she would retain new counsel. Phea did not file the
notice of appeal for appellant and was unaware appellant had filed a pro se notice of
appeal. The trial court appointed Martina Cartwright as new counsel for appellant.

      On March 25, 2021, Cartwright filed a status report describing her efforts to
locate appellant and a motion to extend time to file appellant’s brief. We granted the
motion until May 3, 2021. On May 3, Cartwright filed a second status report again
detailing her extensive but unsuccessful efforts to locate appellant to determine if
appellant wants to continue the prosecution of this appeal.

      On May 11, 2021, we issued an order abating the appeal and directing the trial
court to conduct a hearing and make findings of fact regarding whether appellant has
abandoned this appeal and whether Cartwright should be permitted to withdraw. We
stated in the order that we would dismiss the appeal for want of prosecution if the
trial court found that appellant has abandoned this appeal. See Tex. R. App. P.
38.8(a)(1), 42.3(b); State ex rel. Y.S., No. 08-18-00130-CV, 2018 WL 4113165, at
*1 (Tex. App.—El Paso Aug. 29, 2018, no pet.) (mem. op.) (per curiam) (dismissing
for want of prosecution appeal from order requiring court-ordered mental health
services).

      On May 20, 2021, the trial court held that hearing at which Cartwright and an
attorney for the State participated. Following the hearing, the trial court made the
following written findings: (1) Cartwright has been unsuccessful in locating
appellant despite using her best efforts; (2) Cartwright conducted a diligent and
comprehensive search for appellant; (3) Cartwright has received no communications
from appellant, any member of appellant’s family, any third party purporting to act
on behalf of appellant; any person or institution purporting to provide medical
services for the benefit of appellant, or any other third party purporting to know
appellant’s whereabouts; (4) there was evidence before the trial court that appellant
is a person with a mental illness; (5) there was no evidence before the trial court that

                                           2
appellant lacked the required mental capacity to prosecute her appeal on her own
behalf; and (6) there was evidence before the trial court that appellant, acting on her
own behalf, had the wherewithal to prepare her own notice of appeal, file it with the
appropriate clerk, and investigate local agencies that might be able to provide her
with pro bono legal services. Consequently, the trial court concluded that appellant
had abandoned her appeal and Cartwright should be permitted to withdraw as
appellant’s counsel.

      Based on the trial court’s findings of fact and conclusions of law, all of which
are supported by the record, we reinstate the appeal, permit Martina Cartwright to
withdraw as appellant’s counsel for this appeal, and dismiss the appeal for want of
prosecution.



                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                          3